Per Curiam.

Relators seek to prevent the respondent hoard of elections from submitting a referendum to the electorate on a zoning ordinance. Respondent’s proposed action is at the direction of a writ of mandamus issued by a court of competent jurisdiction. Thus, upon the basis of State, ex rel. Flannery, v. Sidwell (1970), 24 Ohio St. 2d 74, a writ of prohibition is not appropriate in this case.

Writ denied.

O’Neill, C. J., Herbert, Corrigan, Steen, Oelebeezze, W. BROWN and P. Brown, JJ., concur.